UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):December 30, 2010 LSB INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Delaware 1-7677 73-1015226 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (405) 235-4546 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On December 30, 2010, a wholly-owned subsidiary (“ThermaClime”) of LSB Industries, Inc. (the “Company”), that owns a majority of the companies comprising the core businesses of the Company, engaged Banc of America Leasing & Capital, LLC (“BAL”) on a 90-day exclusive basis to use its best efforts to syndicate a term loan of $75 million (“Loan”).If the Loan is completed, the Loan would be for a term of five years, collateralized with certain assets within the Company’s chemical business, and bear an interest rate equal to an index (three-month LIBOR) plus the applicable margin, except that it is anticipated that at least a portion of the Loan held by BAL will bear a fixed interest rate, and the proceeds of the Loan would be used to prepay ThermaClime’s existing $50 million term loan that matures in November 2012 and the balance for working capital.ThermaClime would also be allowed to transfer/distribute up to $27 million to the Company to purchase or retire the Company’s outstanding 2007 convertible debentures.The closing of the Loan is subject to numerous conditions, including BAL’s syndication of the Loan and completion of definitive loan agreements. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:January 5, 2011 LSB INDUSTRIES, INC. By: /s/ Tony M. Shelby Name: Tony M. Shelby Title: Executive Vice President and Chief Financial Officer
